Case 5:18-cv-00221-JGB-KK Document 25-3 Filed 11/05/18 Page 1 of 2 Page ID #:263




 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10

11   TRUSTEES OF THE SOUTHERN                  Case No. ED CV 18-0221 JGB (KKx)
     CALIFORNIA PIPE TRADES HEALTH
12   AND WELFARE TRUST FUND; et al.,           ORDER FOR SERVICE OF
13              Plaintiffs,                    PROCESS BY REGISTERED
                                               PROCESS SERVER
14              v.
                                               Assigned to the Honorable
15   ALLOY WELDING, INC., a California         Jesus G. Bernal
     corporation, et al.,
16
                Defendants.                    [LOCAL RULES 7-19 and 64-2]
17
                                               [NO HEARING REQUIRED]
18

19

20

21

22

23

24

25

26

27

28


     1276096                           1                      Order for Service of Process
Case 5:18-cv-00221-JGB-KK Document 25-3 Filed 11/05/18 Page 2 of 2 Page ID #:264




 1          Good cause appearing from the foregoing application of Judgment Creditors,
 2   Trustees of the Southern California Pipe Trades Health and Welfare Trust Fund, et al.,
 3          IT IS HEREBY ORDERED that any writs of execution issued by the Clerk for
 4   the United States District Court, Central District of California, in the present case may
 5   be served by a licensed private process server over the age of 18, in lieu of the United
 6   States Marshals Office. The United States Marshals Office shall remain the levying
 7   officer.
 8          The clerk shall issue any writ of execution forthwith and release that writ of
 9   execution to the Judgment Creditors’ attorney or its agents for purpose of complying
10   with this Order.
11

12   Dated:
13
                                            UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


      1276096                              2                         Order for Service of Process
